Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, “type” in line 3 of claim 11 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pessina et al. (US 2013/0030589).

As per claim 12 Pessina et al. discloses:   A method of installing touch panel smart switches, the method comprising: installing N switch modules 110 in an N-gang electrical box, wherein N is an integer value greater than 1, each switch module 110 including at least one relay 410 for selectively connecting and power source 102; selecting a faceplate module 112 configured to hold N switch modules 110 from a plurality faceplate modules 112, each faceplate module 112 of the plurality of faceplate modules 112 being configured for holding a different number of switch modules 110, the selected removable faceplate module 112 including: N touch assemblies, each touch assembly including a touch sensor { [0040] The wireless control device 120 has a visual display 122, which may comprise a touch screen having, for example, a capacitive touch pad displaced overtop the visual display, such that the visual display may display soft buttons that may be actuated by a user. } configured to detect a touch input by a user; and N control board assemblies, each control board assembly including a display device 122, and a control board, the control board including a processor 414 and a memory device 420 storing instructions for execution by the processor 414; and communicatively coupling each of the N control board assemblies to a different one of the N switch modules 110. { figures 2-4 & [0062] The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like }

As per claim 16 Pessina et al. discloses:   The method of claim 12, wherein selecting a faceplate module 112 for N switch modules 110 from a plurality faceplate modules 112 comprises selecting a faceplate module 112 for N switch modules 110 from a plurality faceplate modules 112 that includes a bezel 113 and a frame having N openings, each opening of the frame houses one of the N touch assemblies and one of the N control assemblies. { figure 1 & [0045] The dimmer switch 110 may also connect to the wireless LAN to discover other dimmer switches (not shown). }

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pessina et al. (US 2013/0030589) in view of Garcia et al. (US 2011/0141647).

As per claim 1 Pessina et al. depicts in figure 1 & 4 and discloses: A touch panel smart switch comprising: a switch module 110 { figure 1 } comprising: a first terminal for connection to a first load 104; a second terminal for connection to a power source 102; and a first relay 410 { [0060] The controllably conductive device 410 may comprise a relay or other switching device, or any suitable type of bidirectional semiconductor switch, such as, for example, a triac, a field-effect transistor (FET) in a rectifier bridge, or two FETs in anti-series connection. } connected to the first terminal and the second terminal for selectively connecting and disconnecting the first load 104 to the power source 102;  an [0036] The dimmer switch 110 may be wall-mounted in a standard electrical wallbox, or alternatively implemented as a table-top load control device.}, the switch module 110 being attached to and disposed within the faceplate module 112 that is stacked on and communicatively coupled to the switch module 110, the faceplate module 112 comprising: a bezel 113; a frame arranged between the bezel 113 and the bezel 113; a touch sensor { [0040] The wireless control device 120 has a visual display 122, which may comprise a touch screen having, for example, a capacitive touch pad displaced overtop the visual display, such that the visual display may display soft buttons that may be actuated by a user. } configured to detect a touch input by a user; a display device 122 configured for displaying virtual switches 220,222,224,226 at locations at which the touch sensor can detect a touch input by the user; a processor 414 { figure 4 } disposed on the circuit board and communicatively coupled to the touch sensor, the display device 122, and the switch module 110; and a memory device 420 disposed on the circuit board and storing instructions that, when executed by the processor 414, cause the processor 414 to: display a first virtual switch 220,222,224,226 at a first location on the display device 122 { [0062] The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like }; and selectively connect the first load 104 to the power source 102 using the first relay 410 in response to the touch sensor detecting a touch input by the user at the first location of the first virtual switch 220,222,224,226 displayed on the display device 122.

Regarding claim 1 Pessina et al. is silent as to: an insulating case. Regarding claims 9-10 Pessina et al. discloses:   The touch panel smart switch of claim 1, wherein the Regarding claims 11 and 14 Pessina et al. is silent, insofar as the claim is definite and understood, as to:   The touch panel smart switch of claim 1, wherein the insulating case includes a first side and a second side opposite the first side in a width direction, a first type interlocking connector is formed on the first side of the insulating case, and a second type interlocking connector configured for connection to interlocking connectors of the first type is formed on the second side of the insulating case.

With respect to claim 1 Garcia et al. discloses: an insulating case { [0006] The switch includes an insulated housing configured to mount within a standard wall-mount, flush-mount, single-gang electrical wiring box along with associated wiring for two-way or three-way switches, a safety ground terminal, a neutral terminal, a common terminal, and two runner terminals, each configured to connect to at least one solid 12-gauge or smaller copper conductor. }  With respect to claims 9-10 Garcia et al, discloses: a width less than 46 mm { [0073] A representative embodiment for a NEC-compatible switch 10 as shown in FIG. 1 fits within a 3 inch by 2 inch box roughly 2 inches deep . . . } With respect to claims 11 and 14 Garcia et al., insofar as the claims is definite and understood, discloses:   The touch panel smart switch of claim 1, wherein the insulating case includes a first side and a second side opposite the first side in a width direction, a first type interlocking connector is formed on the first side of the insulating case, and a second type interlocking connector configured for connection to interlocking connectors of the first type is formed on the second side of the insulating case. { figure 1 }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch panel switch of Pessina et al. with an insulating case having a width a width less than 46 mm so as to prevent shorts and inoperability and provide a robust switch that fits within a standard wall box configuration.

As per claim 2 Pessina et al. depicts in figure 1 & 4 and discloses:   The touch panel smart switch of claim 1, wherein the faceplate module 112 further comprises a communications module 430 communicatively coupled to the processor 414, the communications module 430 being configured for wireless communication with a remote device.  { [0062] The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like }

Regarding claim 3 Pessina et al. is silent as to: The touch panel smart switch of claim 2, wherein the faceplate module 112 further comprises a microphone to detect voice input from a user, and the processor 414 is further programmed to transmit the detected voice input to the remote device.  With respect to claim 3: Official notice is taken of the fact that a microphone to detect voice input from a user, and the processor is further programmed to transmit the detected voice input to the remote device is notoriously old and well known in the touch panel art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch panel smart switch of Pessina et al. as modified by Garcia et al. with a microphone to detect voice input from a user, and the processor is further programmed to transmit the detected voice input to the remote device as taught in the art. The rationale is as follows: one of 

As per claim 4 Pessina et al. depicts in figure 1 and discloses:   The touch panel smart switch of claim 1, wherein the faceplate module 112 further comprises at least one sensor selected from a proximity sensor, a light sensor, a motion sensor, and a temperature sensor.  { [0093] While the present application has been described with reference to the dimmer switches 110, 1110, 1510, and the wireless control devices 120, 1520, the concepts of the present invention could be applied to any control devices that are operable to communicate with each other, such as, for example, dimming ballasts for driving gas-discharge lamps; light-emitting diode (LED) drivers for driving LED light sources; screw-in luminaries including integral dimmer circuits and incandescent or halogen lamps; screw-in luminaries including integral ballast circuits and compact fluorescent lamps; screw-in luminaries including integral LED drivers and LED light sources; electronic switches, controllable circuit breakers, or other switching devices for turning appliances on and off; plug-in load control devices, controllable electrical receptacles, or controllable power strips for each controlling one or more plug-in loads; motor control units for controlling motor loads, such as ceiling fans or exhaust fans; drive units for controlling motorized window treatments or projection screens; motorized interior or exterior shutters; thermostats for a heating and/or cooling systems; temperature control devices for controlling setpoint temperatures of HVAC systems; air conditioners; compressors; electric baseboard heater controllers; controllable dampers; humidity control units; dehumidifiers; water heaters; pool pumps; televisions; computer monitors; audio systems or amplifiers; generators; electric chargers, such as electric vehicle chargers; an alternative energy controllers; occupancy sensors, vacancy sensors, daylight sensors, temperature sensors, humidity sensors, security sensors, proximity sensors, keypads, battery-powered remote controls, key fobs, cell phones, smart phones, tablets, personal digital assistants, personal computers, timeclocks, audio-visual controls, safety devices, and central control transmitters. }

As per claim 5 Pessina et al. depicts in figure 1 and discloses:   The touch panel smart switch of claim 1, wherein the switch module 110 further comprises: a third terminal for connection to a second load; and a relay 410 { figure 4 } connected to the third terminal and the second terminal for selectively connecting and disconnecting the second load to the power source 102.  { [0093] While the present application has been described with reference to the dimmer switches 110, 1110, 1510, and the wireless control devices 120, 1520, the concepts of the present invention could be applied to any control devices that are operable to communicate with each other, such as, for example, dimming ballasts for driving gas-discharge lamps; light-emitting diode (LED) drivers for driving LED light sources; screw-in luminaries including integral dimmer circuits and incandescent or halogen lamps; screw-in luminaries including integral ballast circuits and compact fluorescent lamps; screw-in luminaries including integral LED drivers and LED light sources; electronic switches, controllable circuit breakers, or other switching devices for turning appliances on and off; plug-in load control devices, controllable electrical receptacles, or controllable power strips for each controlling one or more plug-in loads; motor control units for controlling motor loads, such as ceiling fans or exhaust fans; drive units for controlling motorized window treatments or projection screens; motorized interior or exterior shutters; thermostats for a heating and/or cooling systems; temperature control devices for controlling setpoint temperatures of HVAC systems; air conditioners; compressors; electric baseboard heater controllers; controllable dampers; humidity control units; dehumidifiers; water heaters; pool pumps; televisions; computer monitors; audio systems or amplifiers; generators; electric chargers, such as electric vehicle chargers; an alternative energy controllers; occupancy sensors, vacancy sensors, daylight sensors, temperature sensors, humidity sensors, security sensors, proximity sensors, keypads, battery-powered remote controls, key fobs, cell phones, smart phones, tablets, personal digital assistants, personal computers, timeclocks, audio-visual controls, safety devices, and central control transmitters. }

As per claim 6 Pessina et al. discloses:   The touch panel smart switch of claim 5, wherein the memory further comprises instructions that cause the processor 414 to: receive detect a user selection of which of the first relays 410 to use; and display a virtual switch 220,222,224,226 on the display device 122 for each of the first relays 410 selected by the user selection.  { [0062] The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like }

Regarding claims 5-6 Pessina et al is silent as to: a second relay.  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch panel smart switch of Pessina et al. with a second relay.  The rationale is as follow: The purpose of the relay is to provide a controllable switch for a load or a device.  Realizing this, one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a second relay to control a second load or device, well within the purview of a skilled artisan, absent an unobvious result and duplication of known parts.

As per claim 7 Pessina et al. discloses:   The touch panel smart switch of claim 5, wherein the memory further comprises instructions that cause the processor 414 to: display a second virtual switch 220,222,224,226 at a second location on the display device 122; and selectively connect the second load to the power source 102 using the second relay 410 in response to the touch sensor detecting a touch input by the user at the second location of the second virtual switch 220,222,224,226 displayed on the display device 122.  { figures 2-4 & [0062] The controller 414 is also coupled to a memory 420 for storage of unique identifiers (e.g., the MAC address and the IP address) of the dimmer switch 110, the SSID and the SSID password of the wireless LAN, instructions for controlling the lighting load 104, programming instructions for communicating via a wireless communication link, or the like }

As per claim 13 Pessina et al. discloses:   The method of claim 12, wherein each switch module 110 of the N switch modules 110 is installed within an switch modules 110 comprises installing the N switch modules 110 and their [0036] The dimmer switch 110 may be coupled in series electrical connection between an AC power source 102 and a lighting load 104 for controlling the amount of power delivered to the lighting load.  The dimmer switch 110 may be wall-mounted in a standard electrical wallbox, or alternatively implemented as a table-top load control device.}

As per claim 15 Pessina et al. discloses: The method of claim 13, further comprising mechanically attaching the removable faceplate module 112 to the switch modules 110. { figure 6 } 

As per claim 17 Pessina et al. discloses:  The touch panel smart switch of claim 1, further comprising an electrical box, wherein the 

Regarding claims 13, 15 and 17 Pessina et al. is silent as to: an insulating case. With respect to claims 13, 15 and 17 Garcia et al. discloses: an insulating case { [0006] The switch includes an insulated housing configured to mount within a standard wall-mount, flush-mount, single-gang electrical wiring box along with associated wiring for two-way or three-way switches, a safety ground terminal, a neutral terminal, a common terminal, and two runner terminals, each configured to connect to at least one solid 12-gauge or smaller copper conductor. }  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the touch panel switch of Pessina et al. with an insulating case as taught by Garcia et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a touch panel switch with an insulated case so as to prevent shorts and inoperability and provide a robust switch that fits within a standard wall box configuration.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572.  The examiner can normally be reached on Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd